Citation Nr: 0033394	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  95-12 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
hands.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

3.  Entitlement to an increased rating for frostbite of the 
right foot, currently assigned a 10 percent evaluation, 
including the issue of assignment of an effective date 
earlier than December 30, 1993.

4.  Entitlement to an increased rating for frostbite of the 
left foot, currently assigned a 30 percent evaluation, 
including the issue of assignment of an effective date 
earlier than December 30, 1993.

5.  Entitlement to an original rating in excess of 10 percent 
for left leg thrombophlebitis.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 16, 1975 to May 
1978.  He was also a member of the Army Reserves for an 
unverified period, apparently terminating in May 1981.  This 
matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which confirmed a 
10 percent evaluation for frozen feet.  A July 1995 RO 
hearing was held before a hearing officer.  In February 1999, 
the Board remanded that issue to the RO for additional 
evidentiary development.

Appellant subsequently perfected an appeal of a September 
1998 rating decision, which, in part, denied reopening of 
claims of entitlement to service connection for frostbite of 
the hands, a psychiatric disability, and left leg 
thrombophlebitis and denied a total rating based upon 
individual unemployability.  

Historically, by an October 1979 rating decision, service 
connection was denied for frostbite of the hands.  By an 
August 1992 rating decision, service connection was denied 
for a psychiatric disability.  After appellant was provided 
timely notification of each rating decision, he did not file 
a timely Notice of Disagreement therewith.  Those October 
1979 and August 1992 rating decisions respectively represent 
the last final decisions with regards to the service 
connection issues for frostbite of the hands and a 
psychiatric disability.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

With regard to a procedural matter involving the disability 
rating for frostbite of the feet appellate issue, the VA 
amended its regulations for rating cardiovascular system 
disabilities (which includes cold injury residuals).  See 62 
Fed. Reg. 65,207-224 (Dec. 11, 1997) (codified at 38 C.F.R. 
§ 4.104 (1998-2000)), effective January 12, 1998.  (See 
amended Diagnostic Code 7122, which provides for separately 
evaluating each affected foot in rating cold injury 
residuals).  The regulations for rating cold injury residuals 
(which are included in 38 C.F.R. § 4.104) were subsequently 
revised in July 1998.  See 63 Fed. Reg. 37,778-779 (July 14, 
1998) (codified at 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1999-2000)).  This revision was effective August 13, 1998.  

By a March 2000 rating decision, the RO increased the 
evaluation for frozen feet from 10 percent to 30 percent, 
effective December 21, 1994.  

By a June 2000 rating decision, the RO granted secondary 
service connection and assigned a 10 percent evaluation for 
left leg thrombophlebitis, effective December 30, 1993 
(thereby rendering the issue of service connection for left 
leg thrombophlebitis moot); assigned separate ratings for the 
service-connected frozen feet, to wit:  10 percent for 
frostbite of the right foot and 30 percent for frostbite of 
the left foot; and granted an earlier effective date of 
December 30, 1993 for said separate ratings for frostbite of 
each foot.  Appellant appealed the issues of entitlement to 
an evaluation in excess of 10 percent for left leg 
thrombophlebitis and earlier effective dates for said 
separate ratings for frostbite of each foot.  The frozen feet 
disability rating issues remain in appellate status, since 
appellant has not expressly withdrawn them from his appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the left leg 
thrombophlebitis disability evaluation appellate issue as 
entitlement to an original rating in excess of 10 percent for 
left leg thrombophlebitis.  In light of the separate ratings 
assigned by the RO for frostbite of each foot and the 
appellate issue of an earlier effective date for said 
separate ratings, the Board has reframed the service-
connected frozen feet disability appellate issues as 
entitlement to an increased rating for frostbite of the right 
foot, currently assigned a 10 percent evaluation, including 
the issue of assignment of an effective date earlier than 
December 30, 1993; and entitlement to an increased rating for 
frostbite of the left foot, currently assigned a 30 percent 
evaluation, including the issue of assignment of an effective 
date earlier than December 30, 1993.  

With regards to another procedural matter, although in April 
and August 1995 written statements, appellant respectively 
requested a "Travel Board" hearing and a hearing before the 
Board in Washington, D.C., in subsequent February 1998 and 
June 2000 written statements, appellant indicated he did not 
want a Board hearing.  

Since the Board has herein determined that new and material 
evidence has been submitted to reopen and allow the claim of 
entitlement to service connection for frostbite of the hands, 
that issue has been reframed as listed on the title page of 
this decision.  The remaining issues listed on the title page 
of this decision will be dealt with in the REMAND section 
below.


FINDINGS OF FACT

1.  By an October 1979 rating decision, service connection 
was denied for frostbite of the hands.  Appellant was 
notified that month of that decision, but did not file a 
timely Notice of Disagreement therewith.  

2.  Additional evidence submitted subsequent to that October 
1979 rating decision, when viewed in the context of all the 
evidence, bears directly and substantially upon the specific 
matter under consideration; is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
and indicates that appellant more than likely has frostbite 
of the hands related to service.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to an October 1979 rating 
decision, which denied entitlement to service connection for 
frostbite of the hands, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (2000).

2.  With resolution of reasonable doubt, appellant's 
frostbite of the hands was incurred during peacetime military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for frostbite of the hands, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The October 1979 
rating decision, which denied entitlement to service 
connection for frostbite of the hands, is final and may not 
be reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The evidence previously considered in the aforecited October 
1979 rating decision included appellant's service medical 
records, including an April 1978 service separation 
examination, which did not reflect complaints, findings or 
diagnoses pertaining to frostbite of the hands.  The service 
medical records did reveal frostbite of the feet (for which 
service connection is in effect).  The service records 
reflect that his military occupational specialty was 
infantryman with wintertime assignment in Germany from 
November 1976 to October 1977.  Significantly, in an October 
1978 initial application for VA disability benefits, 
appellant alleged having had frostbite of the hands and feet 
in April 1977.  VA hospitalization and examination reports 
dated in 1979 did not reveal any complaints, findings or 
diagnoses pertaining to frostbite of the hands.  Based on 
this evidentiary record, the October 1979 rating decision 
denied service connection for frostbite of the hands as not 
shown by the evidence, and appellant was notified and did not 
timely express disagreement therewith.

The issue now for resolution is whether the evidence received 
subsequent to the October 1979 rating decision is cumulative, 
or new and material, evidence.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  In pertinent part, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  The evidence received subsequent to the October 
1979 rating decision includes a January 1992 VA examination 
report.  Appellant provided a history of April 1977 frostbite 
of the hands and feet; he complained of decreased sensation 
and tenderness in his hands; and "[r]esiduals, frozen feet 
and hands with possible degenerative arthritis" was 
diagnosed.  Appellant provided a similar history and 
complaints on February 2000 VA examination; and the diagnoses 
included "[o]steoarthritis of the hands with old avulsion 
fracture of the phalangeal base of the right thumb as has 
been described secondary to previous cold exposure."  
Although the April 1977 VA examination diagnosis did not 
specifically state that the frostbite of the hands was 
related to service, the history of in-service cold exposure 
was the only alleged cold exposure given and it is a 
reasonable inference that the examiner was relating the 
current residuals of frostbite of the hands to that alleged 
in-service cold exposure.  Similar reasoning applies to that 
February 2000 VA examination diagnosis as well.  The Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The January 1992 and February 2000 VA examinations diagnoses 
present, when considered with evidence previously assembled, 
an evidentiary situation so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Therefore, since the Board concludes that said January 1992 
and February 2000 VA examinations diagnoses constitute "new 
and material" evidence, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
With resolution of reasonable doubt and based largely on said 
January 1992 and February 2000 VA examinations diagnoses, 
substantial positive credible evidence which indicates that 
residuals of frostbite of the hands have been diagnosed based 
on alleged in-service cold exposure, service connection for 
frostbite of the hands is granted.  38 U.S.C.A. § 1131 
38 C.F.R. § 3.303(d).


ORDER

Appellant's claim for service connection for frostbite of the 
hands is reopened and granted on the merits.  The appeal is 
allowed to this extent.  


REMAND

With respect to the remaining appellate issues, additional 
evidentiary development should be accomplished prior to final 
appellate determination, for the following reasons.

With regards to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disability, it 
appears that after appellant's period of active service, he 
was a member of the Army Reserves for an unverified period, 
apparently ending in May 1981.  However, any Army Reserves 
medical records are not currently associated with the claims 
folders and it is unclear whether the RO has attempted to 
obtain them.  Any such Army Reserves medical records may be 
material to this appellate service connection issue and 
should be sought.  Furthermore, there is no medical opinion 
of record as to the etiology of his psychiatric disability.  
It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain service medical 
records and other relevant service records and provide 
medical examination and opinion for compensation claims when 
such examination and opinion are necessary to make a decision 
on the claim.   

Additionally, in the Board's February 1999 remand, it was 
pointed out that in a February 1998 written statement, 
appellant's then attorney, in part, requested that the VA 
assist in obtaining any VA vocational rehabilitation training 
records, stating that such records may be relevant as to the 
severity of the service-connected frozen feet, particularly 
insofar as industrial inadaptability is concerned.  However, 
it does not appear from the evidentiary record that the RO 
attempted to obtain such records.  The Board, in its February 
1999 remand, directed the RO to arrange VA examination(s) to 
differentiate what symptoms are reasonably attributable to 
the service-connected cold injury disability of the feet 
versus other conditions affecting the lower extremities.  
However, although a February 2000 VA examination was 
conducted, the examination appears rather cursory and 
inadequate, particularly since the examiner did not 
specificially differentiate what symptoms are reasonably 
attributable to the service-connected cold injury disability 
of the feet and did not describe all symptoms set forth in 
remand instruction paragraph 6 (including whether any 
peripheral neuropathy attributable to his service-connected 
frozen feet was manifested and, if so, its severity).  

Additionally, the Board, in its February 1999 remand, 
directed the RO to obtain any additional, relevant VA 
clinical records pertaining to the lower extremities.  
Although a January 2000 VA hospitalization report pertaining 
to left leg deep vein thrombosis treatment was referred to in 
that February 2000 VA examination report, it does not appear 
that the RO attempted to obtain said hospitalization report.  
Thus, these matters are reremanded to the RO for additional 
medical development, as previously ordered by the Board in 
its February 1999 remand and in view of the issues developed 
since that last remand.  See also Stegall v. West, 11 Vet. 
App. 268 (1998).  That January 2000 VA hospitalization report 
may also be pertinent in rating the left leg thrombophlebitis 
disability appellate issue.  It does not appear that the 
February 2000 VA examination adequately assessed the severity 
of that left leg thrombophlebitis disability either.  

With respect to the issues of effective dates earlier than 
December 30, 1993 for a 10 percent for frostbite of the right 
foot and 30 percent for frostbite of the left foot and a 
total rating based upon individual unemployability, it 
appears that said issues are "inextricably intertwined" 
with the issues of increased ratings for frostbite of each 
foot, as the procedural history in this case indicates.  
Additionally, it does not appear that medical opinion has 
been rendered with respect to the employability question, nor 
has the RO had an opportunity to reconsider the total rating 
based upon individual unemployability appellate issue in 
light of the Board's decision herein granting service 
connection for frostbite of the hands.  

With respect to another procedural deficiency, although 
certain September 2000 VA outpatient treatment reports and a 
private medical statement were recently faxed by appellant's 
service representative to the Board, said records were not 
accompanied by a written waiver of RO jurisdiction.  Said 
records appear pertinent to the appellate issues, since they 
involve recent treatment of appellant's service-connected 
disabilities of the lower extremities.  See 38 C.F.R. 
§ 20.1304(c) (2000).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the Army 
Reserve unit(s) that appellant was 
assigned to and the National Personnel 
Records Center (NPRC) (or any other 
appropriate organization), to search for 
any relevant Army Reserves medical 
records; and any such records should be 
associated with the claims folders.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folders.  The RO should request 
appellant to provide any relevant Army 
Reserves medical records that he may have 
in his possession.  Additionally, any 
Army Reserves training periods should be 
verified and the type of duty stated 
(i.e., any active duty for training 
(ACDUTRA) and/or inactive duty training 
(INACDUTRA)).  

2.  The RO should request appellant to 
provide any relevant clinical records, 
not presently associated with the claims 
folders, in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

3.  The RO should obtain any additional, 
relevant VA clinical records, including, 
but not limited to (a) a January 2000 VA 
hospitalization report, and (b) any VA 
vocational rehabilitation training 
records; and associate them with the 
claims folders. 

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000, 
supra; and 38 C.F.R. § 3.159 (2000).

5.  With respect to the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
psychiatric disability, the RO should 
arrange a VA psychiatric examination.  
The examiner should review the entire 
claims folders and render an opinion, 
with degree of probability expressed, as 
to whether any chronic, acquired 
disability is presently manifested, and 
if so, its approximate date of onset 
(i.e., is it causally or etiologically 
related to active service/Army Reserves 
training).  

6.  With respect to the appellate issues 
of increased ratings for frostbite of 
each foot and an original rating for left 
leg thrombophlebitis, the RO should 
arrange appropriate VA studies, such as 
orthopedic, podiatric, and peripheral 
vascular examinations, as indicated, to 
determine the nature and current severity 
of said disabilities.  All indicated 
tests and studies should be accomplished.  
The entire claims folders, to include a 
copy of the applicable sections 
(Diagnostic Codes 7121 and 7122 of the 
old and newly amended regulations for 
respectively rating post-phlebitic 
syndrome and cold injury residuals, 
should be reviewed by the examiner(s) 
prior to the examination(s).  

The examiner(s) are requested to 
differentiate the symptoms attributable 
to the service-connected frozen feet and 
left leg thrombophlebitis versus any 
other lower extremity condition that may 
be present, if this is reasonably 
medically feasible (it should be pointed 
out that disabilities for which service 
connection is not in effect may not be 
considered for rating the severity of a 
veteran's service-connected disability).  

The examiner(s) should state in the 
record all symptoms that the service-
connected frozen feet and left leg 
thrombophlebitis are manifested by and 
their severity (such as edema, swelling, 
tenderness, redness, pain, numbness, cold 
sensitivity, arthralgia, tissue loss, 
nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, stasis pigmentation, 
eczema, ulceration, cyanosis, or X-ray 
abnormalities including osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  The examiner(s) should 
determine whether appellant has any 
peripheral neuropathy attributable to his 
service-connected frozen feet and, if so, 
its severity should be described.  In the 
event the service-connected frozen feet 
disability does not presently result in 
neurologic deficits, this should be so 
stated.  

The degree of functional impairment or 
interference with daily activities and 
employability, if any, by the service-
connected disabilities should be 
described in detail.  Any additional 
examinations deemed necessary to evaluate 
the other service-connected disabilities 
appellant has should be conducted, in 
order to determine the degree of 
functional impairment or interference 
with daily activities and employability 
resulting from such disabilities.   

The examiner(s) should adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions reached.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the report(s).  

7.  The RO should review all the 
additional evidence and consider whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
psychiatric disability.  If the RO denies 
the claim on the basis that new and 
material evidence has not been submitted, 
appellant should be provided a 
Supplemental Statement of the Case which 
includes appropriate laws and regulations 
pertaining to the finality of the August 
1992 rating decision, which, in part, 
denied service connection for a 
psychiatric disability.  The document 
should include information regarding the 
prior denial and discuss the effect of 
the prior denial on the current claim.  
If the RO considers the claim for service 
connection for a psychiatric disability 
reopened, but denies it on the merits, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
which addresses this issue on the merits.

8.  The RO should review any additional 
evidence and rerate the service-connected 
frozen feet and left leg 
thrombophlebitis.  The RO should consider 
applicable court precedents and statutory 
and regulatory provisions, including 
Diagnostic Codes 7121 and 7122 of the old 
and newly amended regulations for 
respectively rating post-phlebitic 
syndrome and cold injury residuals.  
Additionally, the RO should consider the 
applicability of 38 C.F.R. § 3.321(b) 
(2000), pertaining to extraschedular 
evaluation.  

9.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to assignment of an effective 
date earlier than December 30, 1993 for 
separate increased ratings for frostbite 
of each foot and entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 



